Citation Nr: 1400994	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  11-34 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral torn retinas with blindness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and County Service Officer



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision, which, in pertinent part, continued a denial for service connection for bilateral torn retinas with blindness based on no new and material evidence.  The Veteran's notice of disagreement was received in May 2011, a statement of the case was issued in December 2011, and a substantive appeal was received in December 2011.  A hearing was held in March 2013; the transcript is of record.

The underlying service connection issue is being REMANDED to the RO (under a merits analysis) via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action, on his part, is required.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral torn retinas with blindness in June 2009.  The Veteran was notified of the decision at that time.  He did not file a notice of disagreement, nor was new and material evidence received within one year, and that decision became final.

2.  Certain new evidence received since the June 2009 rating decision in connection with the claim for service connection for bilateral torn retinas with blindness relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the June 2009 rating decision to reopen the claim of entitlement to service connection for bilateral torn retinas with blindness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

The claim for service connection for bilateral torn retinas with blindness was originally denied in a June 2009 rating decision because the Veteran was not diagnosed with or had received treatment in service for bilateral torn retinas with blindness and there was no evidence that his bilateral torn retinas with blindness was incurred in or aggravated during his period of military service.  He did not file a notice of disagreement as to that decision; nor was new and material evidence received within one year of the June 2009 rating decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In October 2010, the Veteran filed to reopen his service connection claim for bilateral torn retinas with blindness.  A March 2011 rating decision denied the claim, finding the evidence submitted was not new and material.  The Veteran timely filed a notice of disagreement and the present appeal ensued.

A final decision can be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The underlying claim is one for service connection.  It is therefore appropriate to note at this point that applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board's analysis will focus specifically on the evidence pertinent to the claim, and what it shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and Material Evidence

Evidence received in connection with the Veteran's original claim for service connection for bilateral torn retinas with blindness included service records that note the Veteran served as an "Ammo Handler" during his tour in Vietnam, and confirms his presence during the TET Counter Offensive.  The evidence also included private treatment records, showing the Veteran's eyes were examined in December 1997 and March 2009.

Evidence received since the June 2009 denial of the bilateral torn retinas with blindness claim includes VA treatment records noting an assessment of glaucoma - retinal tears, and left eye blindness; private treatment records noting complaints and treatment for giant retinal tear/detachment of the left eye; and  two medical opinion by Dr. Alfaro, the first (October 2010) noting it is at least as likely as not that the Veteran's torn retinas could be a result of the concussion from the Napalm bombs dropped within 40 to 50 yards of his position, as well as the trauma from running over a land mine in his truck in Vietnam; the second (March 2013) noting that the Veteran's giant retinal tears resulted from a blast injury suffered in Vietnam during his active duty service.  Evidence received since the June 2009 final denial also included statements and/or testimony of the Veteran, his wife and a county service officer alleging bilateral torn retinas with blindness as due to service.  The Board finds the sworn testimony by the Veteran and the opinions by Dr. Alfaro to be new and material under the liberal standard established under the judicial holding in Shade.  Specifically, the Veteran testified that his job in Vietnam was delivering ammunition to "tracks" in the field.  One day while delivering ammunition from Pleiku to Kontum and halfway between Kontum and Pleiku, they were ambushed.  Blasts of Napalm were used to help them escape from a ditch.  He stated "And blasts from the Napalm was so strong, at least to me, it singed -- and the heat from it singed my eyebrows, eyelids, just the intensity from it."  The Veteran further testified that he asked his physician if the Napalm bomb that went off in close proximity could have caused his retinal tears and the physician said "yes, that could have been the start - the cause that started it."  Further, as noted earlier, Dr Alfaro opined that it is more likely than not that the Veteran's giant retinal tears resulted from a blast injury suffered during active duty service.  It does not appear that these facts and opinion (presumed to be credible under the new and material analysis) were known to the RO at the time of the June 2009 denial.  To this extent, the hearing testimony and Dr. Alfaro's March 2013 opinion constitutes new and material evidence to reopen the service connection claim for bilateral torn retinas with blindness.  

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the claim is reopened at this time.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is anticipated that any VCAA deficiencies will be remedied by the actions directed by the Board in the following remand.



ORDER

New and material evidence has been received to reopen the claim of service connection for bilateral torn retinas with blindness.  The appeal is granted to this extent, subject to the following remand.


REMAND

In reopening the claim, further development is necessary to ensure that VA's duty to assist the Veteran is fully met.  Dr. Alfaro's opinion establishes a possible nexus between the Veteran's claimed bilateral torn retinas with blindness disability and an incident in service.  In light of reopening the claim, the Board believes the duty to assist now requires a VA examination with an appropriate nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA eye examination to determine the current nature and likely etiology of the claimed bilateral torn retinas with blindness, to include whether the Veteran now suffers from the residuals of detached retinas of both eyes, and the etiology of the disability to include whether it is related to a blast injury during his military service in Vietnam.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be conducted.

The examiner is asked to express an opinion as to whether the Veteran suffered detached retinas in both eyes as a result of the Napalm blasts he endured while in Vietnam.  The examiner should indicate whether such a blast could result in retinal detachment, and discuss whether the Veteran now suffers from any residuals from same.  The examiner is asked to determine whether it is at least as likely as not (a 50 percent or greater probability) that bilateral torn retinas with blindness is related to the Napalm blast incident, or any other incident in service?

A complete rationale for all opinions should be provided.

2.  After completion of the above and any additional development which the RO may deem necessary, the issue on appeal should be readjudicated.  If service connection for bilateral torn retinas with blindness remains denied, the RO should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


